         Case 1:20-cv-06548-LTS-SN Document 17 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ALEXANDER GOMEZ,
                                                                      No. 20 CV 6548-LTS-SN
                                   Plaintiff,

                 -against-                                            ORDER

620 EAST 6TH STREET RESTAURANT
LLC, et al.,

                                    Defendants.
-------------------------------------------------------x

                 On November 16, 2020, certificates of default were entered in this matter. (Docket

Entry Nos. 15 and 16.) Plaintiff’s attention is directed to the default judgment motion practice

provisions of the Individual Practices rules of the undersigned, located on the Court’s webpage. If

no request for permission to move for a default judgment has been filed (with a copy mailed to the

defendant) by February 5, 2021, Plaintiff must file a status report by February 12, 2021. If such

timely filings are not made, this action may be dismissed with prejudice and without further

advance notice for failure to prosecute.



        SO ORDERED.

Dated: New York, New York
       December 16, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




GOMEZ - DJ RMNDR ORD.DOCX                                  VERSION DECEMBER 16, 2020                  1
